Tilson, Judge:
The two appeals listed above have been submitted for decision upon a stipulation to tbe effect that the merchandise here involved is similar to that in United States v. Nippon Dry Goods Co., Reap. Dec. 5006; that the issue herein and conditions as to market *376value are the same as in the cited case; that the appraised values of said merchandise, less any additions made by the importers by reason of the so-called Japanese consumption tax, to meet advances made by the appraiser in similar cases, represent the prices at or about the dates of exportation of the merchandise herein to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in usual whosesale quantities and in the ordinary course of trade, and that there were no higher foreign values.
On the agreed facts, I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the values found by the appraiser, less any amounts added by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.